Name: Commission Regulation (EEC) No 557/85 of 21 February 1985 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 66 / 10 Official Journal of the European Communities 6 . 3 . 85 COMMISSION REGULATION (EEC) No 557 / 85 of 21 February 1985 on the supply of various lots of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC ) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in Annex I , certain third countries and beneficiary organizations have requested the supply of the quantity of skimmed-milk powder set out therein ; Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC ) No 1354 / 83 , supply skimmed-milk powder as food aid on the special terms set out in Annex I. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1985 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p. 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p. 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p . 1 . ( 6 ) OJ No L 187 , 12 . 7 . 1983 , p . 29 . 6 . 3 . 85 Official Journal of the European Communities No L 66 / 11 ANNEX I Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient 3 . Country of destination j Arabian Republic of Egypt 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade de la R^publique arabe d'Egypte , Section Commerciale , avenue Louise , 522 , B-1050 Bruxelles (Tel : 02-647 32 27 ; telex: 64809 COMRAU B) 6 . Total quantity 1 000 tonnes ( 9 ) 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 8 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging TO EGYPT' 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 (b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous  No L 66 / 12 Official Journal of the European Communities 6 . 3 . 85 Description of the lot B 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient UNHCR 3 . Country of destination Somalia 4 . Stage and place of delivery cif Berbera 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 ) The representative UNHCR, PO box 2925 , Mogadishu , Somalia 6 . Total quantity 270 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME TO REFUGEES IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 (b) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous  6 . 3 . 85 Official Journal of the European Communities No L.66 / 13 Description of the lot. C 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient WFP 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 940 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 8 ) 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging 'CHINA 2647 / ACTION OF THE WORLD FOOD PROGRAMME / XINGANG' 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 ( b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( ii ) No L 66 / 14 Official Journal of the European Communities 6 . 3 . 85 Description of the lot D 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 500 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks Community market confined to Ireland , the United Kingdom and Denmark 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 ( b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( i ° ) 6 . 3 . 85 Official Journal of the European Communities No L 66 / 15 Description of the lot E 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 670 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Ireland , the United Kingdom and Denmark 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : &lt; ( a ) shipment period Before 30 May 1985 (b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous  No L 66 / 16 Official Journal of the European Communities 6 . 3 . 85 Description of the lot F 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination See Annex II 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 335 tonnes 7 . Origin of the skimmed-milk powder Community market confined to Ireland , Denmark and the United Kingdom 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 ( b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( 12 ) No L 66 / 176 . 3 . 85 Official Journal of the European Communities Description of the lot G 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination Ethiopia 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 470 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 ( b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous  No L 66 / 18 Official Journal of the European Communities 6 . 3 . 85 Description of the lot H 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient Euronaid  Cebemo 3 . Country of destination El Salvador 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ( 4 )  6 . Total quantity 400 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks Community market confined to Ireland , the United Kingdom and Denmark 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging See Annex II 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 ( b) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( 10 ) 6 . 3 . 85 Official Journal of the European Communities No L 66 / 19 Description of the lot I 1 . Programme 1984 ( a) legal basis Council Regulation (EEC) No 1278 / 84 (b) purpose Commission Decision of 20 July 1984 2 . Recipient f Indonesia 3 . Country of destination 4 . Stage and place of delivery fob 5 . Representative of the recipient Mrs S. Widodo , Conseiller Ambassade de l'Indonesie , Avenue de Tervuren 294 , B-1150 Bruxelles 6 . Total quantity 1 200 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks i 9 . Specific characteristics ( 8 ) 10 . Packaging 25 kilograms ( n ) 1 1 . Supplementary markings on the packaging 1 072 tonnes 'FOR FREE DISTRIBUTION / DHARMA WANITA SCHOOL MILK PROGRAMME' 128 tonnes 'FOR THE BATURRADEN DAIRY DEVELOPMENT PROJECT' 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 (b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( 5 ) No L 66 / 20 6 . 3 . 85Official Journal of the European Communities Description of the lot K 1 . Programme 1983 (a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 20 December 1983 2 . Recipient 3 . Country of destination Pakistan 4 . Stage and place of delivery cif Karachi 5 . Representative of the recipient Ambassade du Pakistan , 57 Avenue Delleurs , 1170-Bruxelles 6 . Total quantity 800 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 (b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( 6 ) " 6 . 3 . 85 Official Journal of the European Communities No L 66 / 21 Description of the lot L 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 20 July 1984 2 . Recipient 3 . Country of destination j Djibouti 4 . Stage and place of delivery cif Djibouti 5 . Representative of the recipient ONAC , BP 79 , Djibouti 6 . Total quantity 100 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks German 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging 'A LA REPUBLIQUE DE DJIBOUTI' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 7 ) No L 66 / 22 Official Journal of the European Communities 6 . 3 . 85 Description of the lot M N 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 3 July 1984 WFP Philippines fob 177 tonnes | 134 tonnes Community market French Belgian 1 . Programme ( a) legal basis (b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b) closing date for the submis ­ sion of tenders 15 . Miscellaneous Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms 'PHILIPPINES 2318 P / ACTION OF THE WORLD FOOD PROGRAMME / ZAMBOANGA' CAGAYANDE ORO' Before 31 March 1985 The costs of supply are determined by the French | Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 6 . 3 . 85 No L 66 / 23Official Journal of the European Communities PDescription of the lot O 1984 Council Regulation (EEC ) No 1278 / 84 Commission Decision of 3 July 1984 WFP Philippines fob 186 tonnes 83 tonnes Community market Danish Irish 1 . Programme ( a ) legal basis ( b ) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 1 1 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous Annex I B to Regulation (EEC ) No 1354 / 83 25 kilograms 'PHILIPPINES 2318 P / ACTION OF THE WORLD FOOD PROGRAMME / DAYAO' POLLOC' Before 31 March 1985 The costs of supply are determined by the Danish | Irish intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 No L 66 / 24 Official Journal of the European Communities 6 . 3 . 85 Description of the lot Q R 1 . Programme 1984 (a ) legal basis . Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient WFP 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) 6 . Total quantity 2 348 tonnes 1 632 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics ( 8 ) 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging 'CHINA 2647 / XINGANG / 'CHINA 2647 / SHANGHAI / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ¢ ( a ) shipment period Before 30 May 1985 (b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( 5 )( n ) 6 . 3 . 85 Official Journal of the European Communities No L 66 / 25 Description of the lot S 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b) purpose Commission Decision of 4 October 1 984 2 . Recipient 3 . Country of destination j* Philippines 4 . Stage and place of delivery cif Manila 5 . Representative of the recipient Ambassade des Philippines , Ch. de la Hulpe 130 , B-1050 Bruxelles 6 . Total quantity 300 tonnes 7 . Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks Community market 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 ( b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( 5 ) No L 66 /26 Official Journal of the European Communities 6 . 3 . 85 Description of the lot T 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient WFP 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 380 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9 . Specific characteristics ( 8 ) 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'CHINA 2647 / XINGANG / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 May 1985 13 . Closing date for the submission of tenders 25 March 1985 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 30 May 1985 (b ) closing date for the submis ­ sion of tenders 8 April 1985 15 . Miscellaneous ( s )( n ) 6 . 3 . 85 Official Journal of the European Communities No L 66 / 27 Description of the lot U V 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC ) No 1278 / 84 ( b ) purpose Commission Decision of 30 May 1984 2 . Recipient ICRC 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Massawa cif Assab 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) ICRC Delegation , Zone Keftegna 15 , Quartier Kebele 28 , Maison 117 , PO box 5701 , Addis Ababa , Ethiopia (Tel . 002511 / 15 81 21 ) 6 . Total quantity 50 tonnes 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation ( EEC ) No 1354 / 83 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ETH-208 / MASSAWA / 'ETH-209 / ASSAB / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period ( b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 13 ) No L 66 / 28 Official Journal of the European Communities 6 . 3 . 85 Description of the lot X 1 . Programme 1984 (a ) legal basis Council Regulation (EEC ) No 1278 / 84 (b ) purpose Commission Decision of 30 May 1984 2 . Recipient ICRC 3 . Country of destination Angola 4 . Stage and place of delivery cif Luanda 5 . Representative of the re ­ cipient ( z ) ( 3 ) Delegacao do ComitÃ © Internacional da Cruz Vermelha , Rua Damiao de Goes 23 , Bairro Avalade , Caixa Postal 2501 , Luanda / rÃ ©p . Pop. Angola 6 . Total quantity 50 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms , in accordance with 4.2 of Annex I B to Regulation (EEC) No 1354 / 83 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : ¢ANG- 1 30 / LUANDA / ACCAO DA CRUZ VERMELHA / DESTINADO A DISTRIBUIÃ Ã O GRATUITA' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : l ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 12 ) 6 . 3 . 85 Official Journal of the European Communities No L 66 / 29 Description of the lot Y 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 3 July 1984 2 . Recipient WFP 3 . Country of destination Burundi 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 198 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks British 9 . Specific characteristics Annex I B to Regulation (EEC ) No 1354 / 83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'BURUNDI 1404 EM / BUJUMBURA VIA MOMBASA / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 31 March 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 14 ) No L 66 / 30 Official Journal of the European Communities 6 . 3 . 85 Description of the lot Z 1 . Programme 1984 ( a ) legal basis Council Regulation (EEC) No 1278 / 84 ( b ) purpose Commission Decision of 3 July 1984 2 . Recipient WFP ¢ 3 . Country of destination South Yemen 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 )  6 . Total quantity 200 tonnes 7 . Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'PDR YEMEN 2265 PI / ADEN / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 April 1985 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 6 . 3 . 85 Official Journal of the European Communities No L 66 / 31 Notes : 0 ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall contact the recipient as soon as possible in order to ascertain which shipping documents are required . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in . . . ( country of destination ) c / o Diplomatic Bag , Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels . ( 5 ) Commission representative to be contacted by successful tenderer : Thai Military Bank Building , Floors 9 and 10 , 34 Phya Thai Road , Bangkok , Thailand . (Tel . 2821452 .) ( 6 ) Commission representative to be contacted by successful tenderer : EEC Representative for Pakistan , Mr Christian Falkowski , Holiday Inn , Islamabad . ( 7 ) Commission representative to be contacted by successful tenderer : Plateau du Serpent , Bd du MarÃ ©chal Joffre , BP 2477 , Djibouti . ( 8 ) The skimmed-milk powder must be obtained by the process 'low-heat temperature , expressed whey protein nitrogen , not less than 6 mg / gm' and correspond to the characteristics specified in Annex I to Regulation (EEC ) No 625 / 78 (OJ No L 84 , 31 . 3 . 1978 , p. 19 ). For the 'total colony count' however , ADMI Standard Methods ED , 1971 , pages 16 to 21 , may be used instead of International Standard FIL 49 : 1970 . ( 9 ) The tender may relate to a partial quantity amounting to 500 tonnes or a multiple of 500 tonnes ; see Article 11 ( 3 ), third subparagraph , of Regulation (EEC ) No 1354 / 83 . ( 10 ) Shipment to take place in containers of 40 feet ; conditions : FCL / LCL shippers-count-load and stowage ( cls ). ( n ) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrink cover . ( 12 ) Shipment to take place in containers of 20 feet ; conditions : FCL / LCL shippers-count-load and stowage (cls ). ( 13 ) Commission representative to be contacted by successful tenderer : PO box 5570 , Addis Ababa Ethiopia (Tel . 152511 ; telex DELEGEUR 21135 .) ( 14 ) Commission representative to be contacted by successful tenderer : Burundi , av . P. Lumumba 52 , BP 103 , Bujumbura . ( Tel . 34.62 / 59.30 ; telex 31 FED BDI Bujumbura .) No L 66 / 32 Official Journal of the European Communities 6 . 3 . 85 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGA TO II  BIJLAGE II Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles ( en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking D 500 200 Oxfam B Nicaragua Nicaragua / Oxfam B / 40803 / Corinto / Action of Oxfam B / For free distribution 200 DIA Nicaragua Nicaragua / DIA / 41106 / Corinto / Action of DIA / For free distribution 100 SOSO Nicaragua Nicaragua / SOSO / 43901 / Corinto / Action of SOSO / For free distribution E 670 100 CRS Costa Rica Costa Rica / Cathwel / 40107 / Puntarenas / Action of CRS / For free distribution 120 Caritas Belgica Guatemala Guatemala / Caritas / 40203 / STO . Tomas de Castilla / Action of Caritas B / For free distribution 60 CAM Guatemala Guatemala / CAM / 42000 / STO . Tomas de Castilla / Action of CAM / For free distri ­ bution 70 Caritas Neerlandica Haiti Haiti / Caritas / 40308 / Port au Prince / Action of Caritas N / For free distribution 100 Protos Haiti Haiti / Protos / 41500 / Port au Prince / Action of Protos / For free distribution 50 IAMT Haiti Haiti / IAMT / 42400 / Port au Prince / Action of IAMT / For free distribution 170 Caritas Belgica Haiti Haiti / Caritas / 40204 / Port au Prince / Action of Caritas B / For free distribution F 335 60 CRS Dominica Dominica / Cathwel / 40101 / Port Roseau / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita 50 Caritas N Bolivia Bolivia / Caritas / 40302 / St. Cruz via Buenos Aires / Destinado a la distribuciÃ ³n gratuita 6 . 3 . 85 Official Journal of the European Communities No L 66 / 33 Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij TotalmÃ ¦ngde (i tons ) Gesamtmenge der Partie ( in Tonnen ) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity ( in tonnes ) QuantitÃ © totale du lot (en tonnes ) QuantitÃ totale della partita ( in tonnellate ) Totale hoeveelheid van de partij ( in ton ) DelmÃ ¦ngde (i tons ) Teilmengen ( in Tonnen ) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities ( in tonnes ) QuantitÃ ©s partielles (en tonnes ) Quantitativi parziali ( in tonnellate ) Deelhoeveelheden ( in ton ) Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsl and Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking F 100 CRS Uruguay Uruguay / Cathwel / 40126 / Montevideo / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita 50 WCC Lebanon Lebanon / WCC / 40703 / Beyrouth / Action of WCC / For free distribution 75 SPF Lebanon Lebanon / SPF / 43301 / Beyrouth / Action of SPF / For free distribution G 470 150 Caritas G Ethiopia Ethiopia / Caritas / 40411 / Asmara via Massawa / Action of Caritas G / For free distribution 50 WCC Ethiopia Ethiopia / WCC / 40704 / Addis Ababa via Assab / Action of WCC / For free distri ­ bution 150 Caritas G Ethiopia Ethiopia / Caritas / 40412 / Addis Ababa via Assab / Action of Caritas / For free distri ­ bution 60 DKW Ethiopia Ethiopia / DKW / 42302 / Addis Ababa via Djibouti / Action of DKW / For free distri ­ bution 60 DKW Ethiopia Ethiopia / DKW / 42301 / Addis Ababa via Assab / Action of DKW / For free distri ­ bution H 400 200 CRS EI Salvador El Salvador / Cathwel / 40123 / Acajutla / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita 200 CRS . El Salvador El Salvador / Cathwel / 40124 / Acajutla / AcciÃ ³n de CRS / Destinado a la distribuciÃ ³n gratuita